Exhibit 32.1 CERTIFICATION OFCHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICERPURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002 I, Adam Radly, the Chief Executive Officer and Chief Financial Officer of Xumanii International Holdings Corp. (the“Company”), hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (i) the annual report on Form 10-K of the Company, for the period ended July 31, 2012, and to which this certification is attached as Exhibit 32 (the“Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Adam Radly Name: Adam Radly Title: Chief Executive Officer and Chief Financial Officer Date: October 29, 2013
